DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-7 are rejected herein.
Information Disclosure Statement
As of the date of this action, in information disclosure statement (IDS) have been filed on 09/28/2020, 05/26/2021 and on 11/02/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the vehicle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-6 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pat. Pub. No. 20170297403 A1).
Regarding claim 1, Lee teaches a method for controlling a semi-active engine mount having a first flow path, a second flow path [Lee; 0031], and an actuator (Lee; 200) configured to open and close the second flow path, the method comprising:
[Lee; 0038];
determining, by the mount controller (Lee; 200), whether an engine is in an idling state; determining, by the mount controller, whether a current driving state of the vehicle corresponds to predetermined conditions in which noise and vibration performance is prioritized based on vehicle speed change information, in response to determining that the engine is in the idling state; and adjusting, by the mount controller, the semi-active engine mount to be in an on state to cause the actuator to open the second flow path, in response to determining that the current driving state of the vehicle in the idling state of the engine corresponds to the predetermined conditions in which noise and vibration performance is prioritized [Lee; 0015, 0022 & 0039]. Lee does not explicitly teach the specific change based on the speed. However, the Examiner notes that as specified in [0039] Lee teaches the power is applied to the driver 300 based on the determined driving state to vary damping characteristics would require the speed to be known since speed is an essential element of the driving state. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to determine the driving state based on the speed as claimed in claim 1. The motivation would have been to control the vibration of the engine mount.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or alternatively under 35 U.S.C 103 as being obvious over Lee (U.S. Pat. Pub. No. 20170297403 A1).
Regarding claim 7, Lee teaches a control system for a semi-active engine mount, comprising:
a first flow path, a second flow path [Lee; 0031];
an actuator configured to open and close the second flow path [Lee; 0034]; and
a mount controller (Lee; 200) configured to:
store real-time vehicle speed data at intervals of a predetermined time;
determine whether an engine is in an idling state;
determine whether a current driving state of the vehicle corresponds to predetermined conditions in which noise and vibration performance is prioritized based on vehicle speed change information, in response to determining that the engine is in the idling state; and adjust the semi-active engine mount to be in an on state to cause [Lee; 0015, 0022 & 0039]. Lee teaches all structural element and the controller is capable to be configured as claimed in claim 7. However, assuming arguendo that the controller of Lee does not explicitly teach the specific change based on the speed. However, the Examiner notes that as specified in [0039] Lee teaches the power is applied to the driver 300 based on the determined driving state to vary damping characteristics would require the speed to be known since speed is an essential element of the driving state. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to determine the driving state based on the speed as claimed in claim 1. The motivation would have been to control the vibration of the engine mount.
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631